Case 2:18-cv-00376-ENV-ST Document 62 Filed 12/01/20 Page 1 of 1 PagelD #: 534

Eckert Seamans Cherin & Mellott, LLC TEL: 609 392 2100
2000 Lenox Drive, Suite 203 FAX: 609 392 7956
Lawrenceville, NJ 08648

ATTORNEYS AT LAW Mailing Address:
P.O. Box 5404

Princeton, NJ 08543

File No.: 313204-1
Robert P. Zoller, Esq.

609.989.5028
rzoller@eckertseamans.com

December 1, 2020

Via Electronic Filing (ECF)
Honorable Steven Tiscione, U.S.M.J.

United States District Court for
the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Adlife Marketing & Communications Co., Inc. v. Associated
Supermarket Group, LLC, et al.
Case No. 2:18-cv-00376-ENV-SLT

Dear Judge Tiscione:

I am pleased to advise Your Honor that defendant/third-party plaintiff, Associated
Supermarkets Group, LLC (“Associated”), and third-party defendant, Clark Printing, Inc.
(“Clark”), have reached a settlement of all matters raised by the Third-Party Complaint. The
settlement will be memorialized in a written settlement agreement, after which a stipulation of
dismissal of the Third-Party Complaint will be filed concluding all aspects of the litigation. On
behalf of Matthew Trokenheim, Esq., counsel for Associated, and myself, thank you for Your
Honor’s patience and cooperation in assisting the parties in reaching this settlement.

24 ey

7 ef E%

ROBERT . ZOLLER
RPZ:kab
cc: Matthew Trokenheim, Esq. (via email:mtrokenheim@goldbergsegalla.com)
Kate Tammaro, Esq. (via email: katherine.tammaro@wilsonelser.com)

{R0648232.1}
